CAE INC. (the “Corporation”) GENERAL BY-LAW A by-law relating generally to the transaction of the business and affairs of the Corporation. TABLE OF CONTENTS ARTICLE1 INTERPRETATION Section1.1 Definitions 1 ARTICLE2 BUSINESS OF THE CORPORATION Section2.1 Registered Office 2 Section2.2 Corporate Seal 2 Section2.3 Financial Year 2 Section2.4 Execution of Instruments 2 Section2.5 Banking Arrangements 2 Section2.6 Voting Rights In Other Bodies Corporate 2 ARTICLE3 BORROWING AND SECURITIES Section3.1 Borrowing Power 3 ARTICLE4 DIRECTORS Section4.1 Number of Directors and Quorum 3 Section4.2 Election and Term 4 Section4.3 Removal of Directors 4 Section4.4 Meeting By Telephonic, Electronic or Other Communication Facility 4 Section4.5 Calling of Meetings 4 Section4.6 Notice of Meeting 4 Section4.7 First Meeting of New Board 4 Section4.8 Adjourned Meeting 5 Section4.9 Regular Meetings 5 Section4.10 Chairperson 5 Section4.11 Presiding Officers 5 Section4.12 Votes to Govern 5 Section4.13 Remuneration and Expenses 5 ARTICLE5 COMMITTEES Section5.1 Committees of the Board 5 Section5.2 Transaction of Business 6 Section5.3 Advisory Bodies 6 Section5.4 Procedure 6 ARTICLE6 OFFICERS Section6.1 Appointment 6 Section6.2 President & CEO 6 Section6.3 Vice-President 6 Section6.4 Secretary 7 Section6.5 Treasurer 7 Section6.6 Powers and Duties of Other Officers 7 Section6.7 Variation of Powers and Duties 7 Section6.8 Term of Office 7 Section6.9 Agents and Attorneys 7 ARTICLE7 PROTECTION OF DIRECTORS, OFFICERS AND OTHERS Section7.1 Limitation of Liability 8 Section7.2 Indemnity 8 ARTICLE8 SHARES Section8.1 Allotment 9 Section8.2 Transfer Agents and Registrars 9 Section8.3 Non-Recognition of Trusts 9 Section8.4 Share Certificates 9 Section8.5 Replacement of Share Certificates 9 Section8.6 Joint Holders 10 Section8.7 Deceased Shareholders 10 ARTICLE9 DIVIDENDS AND RIGHTS Section9.1 Dividends 10 Section9.2 Dividend Payments 10 Section9.3 Non-Receipt of Payment 10 Section9.4 Record Date for Dividends and Rights 11 Section9.5 Unclaimed Dividends 11 ARTICLE10 MEETINGS OF SHAREHOLDERS Section10.1 Annual Meetings 11 Section10.2 Special Meetings 11 Section 10.3 Notice of Meetings 11 Section 10.4 Chairperson, Secretary and Scrutineers 11 Section 10.5 Persons Entitled to be Present 12 Section 10.6 Quorum 12 Section 10.7 Right to Vote 12 Section 10.8 Proxyholders and Representatives 12 Section 10.9 Time for Deposit of Proxies 13 Section 10.10 Votes to Govern 13 Section 10.11 Show of Hands 13 Section 10.12 Ballots 13 Section 10.13 Meetings by Telephonic, Electronic or Other Communication Facility 13 Section 10.14 Nominations of Directors 14 ARTICLE11 DIVISIONS AND DEPARTMENTS Section11.1 Creation and Consolidation of Divisions 16 ARTICLE12 NOTICES Section12.1 Method of Giving Notices 16 Section12.2 Notice to Joint Holders 17 Section12.3 Computation of Time 17 Section12.4 Undelivered Notices 17 Section12.5 Omissions and Errors 17 Section12.6 Persons Entitled by Death or Operation of Law 17 Section12.7 Waiver of Notice 17 ARTICLE13 EFFECTIVE DATE Section13.1 Effective Date 18 Section13.2 Repeal 18 BE IT ENACTED as a by-law of the Corporation as follows: ARTICLE1
